Citation Nr: 1141485	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-46 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of nasal injury.

2.  Entitlement to service connection for lumbar spine disability.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to August 2007 and from February to June 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2009, a statement of the case was issued in October 2009, and a substantive appeal was received in November 2009.  The issue of service connection for posttraumatic stress disorder which had been denied was granted in November 2009.  The issue of service connection for tinnitus which had been denied was granted in May 2010.  

The issues of service connection for residuals of nasal injury and for pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Lumbar spine osteoarthritis and L5-5 disc disease were manifest in service.  

2.  The Veteran does not have a current bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spine osteoarthritis and L4-5 disc disease are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the low back and hearing loss issues, the RO provided the Veteran pre-adjudication notice by letter dated in September 2008.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also advised the Veteran of the manner of assigning disability evaluations and effective dates.  Dingess. 

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for the disabilities being decided in August 2009, September 2009, and February 2010; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues addressed on the merits in this decision have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the low back disability and hearing loss disability claims at this time.  

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Lumbar spine

The Veteran appeals the RO's denial of service connection for back disability and feels that he has it due to fireaman's carries which he performed in service, as it started after that.  

A private magnetic resonance imaging (MRI) of his lumbar spine during service in April 2008 revealed a left L4-5 paracentral disc protrusion which extended into the left lateral recess of his spinal canal.  There was also mild bilateral neural foraminal narrowing due to facet osteoarthritic changes, and disc desiccation and mild disc height loss was present.  

On VA examination in September 2009, the Veteran reported that he had hurt has low back in Iraq in a fireman carry in 2006.  The examiner stated that the Veteran had had lumbar spine X-rays in May 2004, which had revealed spina bifida.  While working as a recruiter, the Veteran developed more back pain with sitting for long periods of time.  A private MRI revealed bulging discs.  In May 2009, X-rays of the Veteran's lumbar spine revealed normal alignment of the vertebral bodies, disc spaces, and sacroiliac joints.  There was a spina bifida at S1.  Electrodiagnostic study was normal without evidence of left lumbosacral radiculopathy.  Currently, the Veteran had everyday low back pain.  Occasionally, he would have tingling in his left leg which came and went.  

On examination, his lumbar spine forward flexed to 85 degrees and extended and rotated to 25 degrees.  Deep tendon reflexes were 1+ in his lower extremities.  He had a negative footdrop and normal pinprick and strength in his lower extremities.  He had normal motor skills and no muscle spasm or atrophy.  He had a normal gait and straight leg raising was from 0 to 85 degrees without pain.  The diagnosis was bulging discs of the lumbar spine diagnosed by private MRI.  In February 2010, the examiner who wrote the examination report filed an addendum.  He stated that the Veteran's lumbar spine condition had not been treated in service and that no X-rays were done or seen in his service medical records.  His opinion was that it was less likely than not that the Veteran's condition was related to service since there was no documentation of him having "this problem".  Spina bifida had been found on VA X-rays, and the examiner indicated that it was unknown if the Veteran had had this before as there were no X-rays found in the service medical records.  Also, if he had had bulging discs in service, there are no films.  

The Veteran does have current low back disability as reflected in September 2009 examination report.  Moreover, the Veteran was found to have a left L4-5 paracentral disc protrusion in service, as well as mild neural foraminal narrowing, facet osteoarthritis, disc desiccation, and mild disc height loss.  In essence, osteoarthritis and disc disease were shown in service.  Arthritis is considered to be a chronic disease under 38 C.F.R. § 3.309, and the Board accepts that the Veteran continues to have both it and disc disease in his lumbar spine, based on the evidence.  In light of this, service connection is warranted for lumbar spine arthritis and disc disease at L4-5.  The opinion of the VA examiner in August 2009 is not persuasive in light of the evidence of disc problems during service. 

Hearing loss

The Veteran appeals the RO's denial of service connection for hearing loss and feels that he has it and that it is due to an improvised explosive device that detonated near him in Iraq in service.  He started having ringing in his ears and a partial hearing loss in his right ear after that day.  As noted above, service connection has already been granted for tinnitus.

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran reported in service in June 2007 to have been around ordinance explosions and to have been 15 feet from a blast from an improvised explosive device in Iraq.  Noise exposure is conceded. 


On service examination in June 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
0
5
LEFT
15
10
5
0
5

In July 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
10
5
25
LEFT
30
20
20
5
15

However, on VA examination in February 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
10
LEFT
5
5
0
0
10

Speech recognition scores, using the Maryland CNC test, were 100 percent in each ear.

Although the Veteran was exposed to acoustic trauma during service, the evidence shows that he does not have current hearing loss disability as defined by regulation.  The requirements of 38 C.F.R. § 3.385 require that there be a current hearing loss disability in order for service connection to be warranted.  Current means at any time during the course of the claim, and the Veteran's claim dates to no earlier than the day after his service discharge in June 2008.  As the requirements of 38 C.F.R. § 3.385 are not met, service connection cannot be granted.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  The Board notes that if the Veteran's hearing acuity decreases in the future so that the regulatory criteria are met, he may request that his hearing loss claim be reopened.  


ORDER

Service connection for lumbar spine osteoarthritis and L4-5 disc disease is warranted.  The appeal is granted to this extent.  

Service connection for bilateral hearing loss disability is not warranted.  The appeal is denied to this extent. 


REMAND

The Veteran seeks service connection for a deviated septum which he indicates occurred as a result of a combat related injury in November 2006 from an improvised explosive device while serving in Iraq.  He reported that he has problems thereafter including significant nasal obstruction until after septoplasty and turbinate reduction surgery which was performed by VA in July 2009.  A VA examiner in September 2009 noted that there are July 2009 VA medical records showing such surgery contained in CPRS.  However, it does not appear that such records are associated with the claims file.  They and any other medical records of treatment the Veteran has received since service for nasal problems should be obtained, incorporated into his claims folder, and considered.  VA has a duty to obtain its own medical records.  38 C.F.R. § 3.159.

With regard to the skin disability issue, it is not clear that the Veteran was afforded an examination to ascertain whether he has pseudofolliculitis barbae.  It appears that an examination may have been scheduled, but the Veteran did not appear.  However, communications from the Veteran appear to indicate that he was unable to appear because he was undergoing a biopsy for some other disorder.  Under the circumstances, the Board believes the Veteran should be afforded another opportunity to report for a skin examination to assist him with his claim. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to obtain all medical records of treatment the Veteran has received for nasal problems since service, to specifically include VA Medical Center medical records dated in July 2009 documenting nasal surgery.  

2.  The Veteran should be scheduled for a VA skin examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should clearly report whether the Veteran has pseudofolliculitis barbae. 

3.  After completion of the above, the RO should review the expanded record and  readjudicate the Veteran's pending claim for service connection for residuals of nasal injury and for pseudofolliculitis barbae  in light of any additional evidence added to the record.  The RO's discussion of the residuals of nasal injury issue should expressly address the application of 38 U.S.C.A. § 1154(b) in light of the Veteran's combat service.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


